
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 202
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2009
			Mr. Sessions (for
			 himself, Mr. Pence, and
			 Mr. Burton of Indiana) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Commissioner of Food and Drugs should evaluate the
		  scientific evidence on the question of whether to add more folic acid to
		  enriched grain products and expand folic acid fortification into cornmeal and
		  corn-based food products to help prevent further serious birth
		  defects.
	
	
		Whereas under section 401 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 341), standards of identity define what a given food
			 product is and the ingredients that must be used;
		Whereas a standard of identity for folic acid
			 fortification for enriched grain food products has been promulgated;
		Whereas the Food and Drug Administration
			 (FDA) adopted the current folic acid enriched grain food
			 fortification standard of identity in 1998, based on the best available
			 scientific evidence, and newer scientific studies have shown that the current
			 fortification level is not effectively reducing the prevalence of preventable
			 serious birth defects;
		Whereas the scientific consensus is that 70
			 to 76 percent of serious birth-defect births are preventable if women of
			 childbearing age consume 400 micrograms of folic acid per day, and a higher
			 level of folic acid fortification can help prevent heart disease, stroke,
			 Alzheimer’s disease, and some cancers in men and women;
		Whereas since the FDA adopted the current folic acid
			 fortification standard of identity, many peer-reviewed scientific studies have
			 been published and have been reviewed by a distinguished group of leading
			 birth-defect scientists and researchers;
		Whereas these scientists and researchers have concluded
			 that the question of whether to add more folic acid to fortified grains and to
			 corn-based products is too important to public health to remain unexamined by
			 the FDA;
		Whereas studies by the Centers for Disease Control and
			 Prevention have shown that 60 percent of women are not taking supplements to
			 increase their folic acid intake;
		Whereas birth-defect prevention education remains
			 alarmingly low;
		Whereas surveys since 1998 have found that only 24 percent
			 of women of child-bearing age know that folic acid helps prevent a birth-defect
			 birth and that, among those who do know, only 40 percent know that 400
			 micrograms should be consumed every day; and
		Whereas the Institute of Medicine, the American Academy of
			 Pediatrics, the United States Public Health Service, the March of Dimes, the
			 Spina Bifida Association, and other groups have recommended that the FDA revise
			 the current standard on folic acid enriched grain to reflect the new scientific
			 evidence: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Commissioner of Food and Drugs should evaluate the
			 scientific evidence on the question of whether to add more folic acid to
			 enriched grain products and expand folic acid fortification into cornmeal and
			 corn-based food products to help prevent further serious birth defects.
		
